Citation Nr: 1103657	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  03-22 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.	Entitlement to service connection for a bilateral knee 
disorder.

2.	Entitlement to service connection for a bilateral shoulder 
disorder.

3.	Entitlement to service connection for degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 
1981, with additional service in the Reserve.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

Historically, in September 2007, the Board remanded the issues to 
further develop the medical record and to obtain a VA 
examination.  As such, the file was transferred to the Appeals 
Management Center (AMC) in Washington, DC, and the requested 
development was attempted.  

Pursuant to the Board's remand order, the Veteran was provided a 
VA examination in July 2009, and medical records were obtained.  
The case was returned to the Board, and in a December 2009 
decision, the Board denied the claims.

The Veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (Court) in January 2010.  In July 
2010, the parties filed a Joint Motion for Remand.  By Order 
dated in July 2010, the Court granted a Joint Motion for Remand, 
vacating the December 2009 Board decision and remanding the case 
for compliance with the terms of the Joint Motion.




FINDINGS OF FACT

1.  A chronic bilateral knee disorder was not manifest during 
service or during a period of ACDUTRA or INACDUTRA; a current 
bilateral knee disorder is unrelated to service.

2.  A chronic bilateral shoulder disorder was not manifest during 
service or during a period of ACDUTRA or INACDUTRA; a current 
bilateral shoulder disorder is unrelated to service.

3.  Degenerative arthritis was not manifest during service, or 
for over twenty years thereafter; degenerative arthritis is 
unrelated to service.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or aggravated 
by active service, or by a period of ACDUTRA or INACDUTRA. 38 
U.S.C.A. §§ 101(24), 1131, 1132, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A bilateral shoulder disorder was not incurred in or 
aggravated by active service, or by a period of ACDUTRA or 
INACDUTRA. 38 U.S.C.A. §§ 101(24), 1131, 1132, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).

3.  Degenerative arthritis was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. § 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2010).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned. 
38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record. Indeed, the 
Federal Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the analysis below will focus specifically on 
what the evidence shows, or fails to show.

In addition to the laws and regulations outlined above, active 
military, naval, or air service includes any period of ACDUTRA 
during which the individual concerned was disabled from a disease 
or injury incurred or aggravated in the line of duty, and any 
period of INACDUTRA during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24) (2002); see Mercado-Martinez v. 
West, 11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991).

In considering the claim for service connection for a bilateral 
knee disorder, the Board begins by considering whether his 
disability existed prior to service.  In this regard, a veteran 
will be considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance, and enrollment into service, or where evidence or 
medical judgment is such as to warrant a finding that the disease 
or injury existed before acceptance and enrollment.  See 38 
U.S.C.A. 
§ 1132 (2002).

In assessing whether the Veteran was in sound condition upon 
entry to service, the service treatment records have been 
reviewed.  The Board notes that his October 1978 entrance 
examination indicated a normal clinical evaluation of his lower 
extremities.  Although he indicated that he had previously broken 
his left femur, no complaints of a "trick" or locked knee were 
reported in a medical history form completed at that time.

Moreover, the claims file does not contain clear and unmistakable 
evidence to rebut such presumption.  The Board acknowledges a 
March 1980 service record reflecting a history by the Veteran of 
an injury to his left knee, after he was run over at the age of 
10.  Further, he additionally stated at his July 2009 VA 
examination that he had been run over by a state trooper when he 
was 11 years old, resulting in a broken left leg and a torn 
kneecap.

However, a mere history provided by a veteran of pre-service 
existence does not, in itself, constitute a notation of a pre-
existing condition.  See Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994) (independent 
medical evidence is needed to support a finding that the 
preexisting disorder increased in severity in service).  As such, 
and giving him the benefit of the doubt, the Board will proceed 
under the premise that his bilateral knee disorder did not 
preexist service.

The Veteran testified at a May 2004 DRO hearing, that he had 
injured his knees during active service while marching and going 
down ladders with hoses full of water.  He additionally testified 
that he injured his shoulders after falling in a ship. With 
respect to both his knees and shoulders, he has additionally 
alleged that they were both re-injured during a motorcycle 
accident, which occurred on his way to a weekend drill with the 
Reserve.

Service treatment records reflect that the Veteran was treated in 
March 1980 for knee pain.  He was diagnosed with chondromalacia.  
Although a separation examination is not of record, he spent the 
remaining year and a half of active duty service without 
complaints of knee pain.  There are no service treatment records 
reflecting complaints of, treatment for, or a diagnosis related 
to his shoulders or to degenerative arthritis.

The Board has also reviewed the available Reserve records, in an 
effort to verify the Veteran's contention that he injured his 
knees and shoulders during a period of ACDUTRA/INACDUTRA.  Of 
note, a May 1983 Reserve examination noted normal upper and lower 
extremity clinical evaluations.  Although he complained of a 
"trick" or locked knee, in a report of medical history completed 
at that time, the examiner noted that any affirmative response 
had been evaluated and determined to be of no clinical 
significance at that time.

With respect to his shoulders, the Veteran indicated in his May 
1983 report of medical history, that he did not have, nor had he 
ever had a painful or "trick" shoulder.  While it appears that 
the Reserve records in the file are limited, a response to a 
February 2005 request by the RO, for additional service treatment 
records from his period of service with the Naval Reserve, 
indicated there were no additional medical records available.  
Based on the information available, no chronic bilateral knee 
disorder, bilateral shoulder disorder, or degenerative arthritis 
were recorded in service.

Next, post-service evidence does not reflect knee, shoulder, or 
degenerative arthritis symptomatology for many years after 
service discharge.  Specifically, left shoulder pain was first 
noted in a July 2001 VA treatment record.  Reports of bilateral 
knee and shoulder pain were not noted until a November 2001 VA 
examination.  Although the Veteran was diagnosed with a bilateral 
knee strain and a bilateral shoulder strain at that time, X-rays 
of both his right and left knees, and his right and left 
shoulders, were normal.  Thus, the first recorded symptomatology 
related to both his knees and shoulders came approximately twenty 
years following separation from service.

Post-service evidence does not reflect a diagnosis of 
degenerative joint disease until a February 2002 private 
treatment record, over twenty years following separation from 
service.  As such, the evidence does not reflect continuity of 
symptomatology, with respect to his knees, shoulders, or 
degenerative arthritis. Therefore, the medical evidence does not 
reflect continuity of symptomatology.

In addition to the absence of documented post-service 
symptomatology related to his knees, shoulders, and degenerative 
arthritis for many years, the evidence includes the Veteran's 
statements and sworn testimony asserting continuity of symptoms.  

The Board has considered the lay evidence as it pertains to the 
issue.   In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.   
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.   
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.   Layno, 6 Vet. App. at 470; 
Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.   See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous 
medical records does not serve as an "absolute bar" to the 
service connection claim); Barr v. Nicholson, 21 Vet. App. 303 
(2007) ("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has indicated 
that he continued to experience symptoms relating to his knees, 
shoulders, and degenerative arthritis after he was discharged 
from the service.  

He asserted that after injuring his left knee and right shoulder 
in a motorcycle accident while in route to a Reserve meeting, he 
continued to experience joint inflammation in his left knee, 
requiring cortisone shots and the occasional use of a cane.  He 
also claimed that he could not lift his arms above his head, was 
told that he has arthritis spurs in his shoulders, and took anti-
inflammatory medicine for arthritis.

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of knee and 
shoulder pain or degenerative arthritis after service 
separation.   Further, the Board concludes that his assertion of 
continued symptomatology since active service, while competent, 
is not credible.  

First, the Board finds that the Veteran's more recently-reported 
history of continued symptoms of knee pain, shoulder pain, and 
degenerative arthritis since active service is inconsistent with 
the other lay and medical evidence of record.  Indeed, while he 
now asserts that his disorders began in service, in the more 
contemporaneous medical history he did not complain of or receive 
treatment for shoulder pain or degenerative arthritis, and in a 
May 1983 report of medical history, he denied arthritis and 
painful or 'trick' shoulders.  

While there is no separation examination of record, a March 1980 
service treatment record shows that the Veteran complained of 
intermittent knee pain and reported that he injured his knee 
prior to active duty, when he was run over at age 10.  He also 
reported swollen or painful joints and a 'trick' or locked knee.  
He was diagnosed with chondromalacia.  However, a post-service 
May 1983 Reserve examination reflected that his lower and upper 
extremities were clinically normal.  This suggests that the 
symptoms in service had resolved without chronic residuals.

The immediate post-service evaluation is more contemporaneous to 
service, so is of more probative value than the more recent 
assertions made many years after service separation.   See Harvey 
v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision 
assigning more probative value to a contemporaneous medical 
record report of cause of a fall than subsequent lay statements 
asserting different etiology); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (upholding Board decision giving higher 
probative value to a contemporaneous letter the veteran wrote 
during treatment than to his subsequent assertion years later).  

Next, while not dispositive on its own, the Board emphasizes the 
multi-year gap between discharge from active duty service (1981) 
and initial reported symptoms related to bilateral knee and 
bilateral shoulder disorders in approximately 2001 (nearly a 20-
year gap), and to degenerative arthritis in approximately 2002 (a 
20-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).

The Board also notes that the Veteran sought treatment for other 
medical complaints since discharge from service, including a 
kidney stone, rib pain, and back pain.  Significantly, when he 
sought treatment for a kidney stone in 1988 (7 years after 
discharge) he denied any prior medical problems or complaints.  

He never reported complaints related to his shoulder pain, knee 
pain, or degenerative arthritis.   Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (lay statements found in medical records when 
medical treatment was being rendered may be afforded greater 
probative value; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).  This evidence weighs against his current 
assertions that he had knee, shoulder, and arthritis since 
discharge.

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history, and the absence of complaints 
or treatment for years after service.  See Pond v. West, 12 Vet. 
App. 341 (1999) (although Board must take into consideration the 
veteran's statements, it may consider whether self-interest may 
be a factor in making such statements).  

For these reasons, the Board finds that the weight of the lay and 
medical evidence is against a finding of continuity of symptoms 
since service separation.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
bilateral knee, bilateral shoulder, or degenerative arthritis 
disorders to active duty, despite his contentions to the 
contrary.  Specifically, no medical professional has established 
a relationship between his bilateral shoulder disorder, or his 
degenerative arthritis, and active duty.

With respect to the Veteran's bilateral knee claim, the Board 
places significant probative value on a July 2009 VA examination 
undertaken specifically to address this issue on appeal.  At that 
time, he reported knee pain and swelling in both of his knees.  
He indicated that he had used an over-the-counter brace since 
1995, although he estimated that he only used it once a month, or 
even less at times.

After a physical examination, the examiner diagnosed the Veteran 
with minimal degenerative joint disease of the right and left 
knees.  The examiner opined that it was "not at least as likely 
as not that there [was] a 50 [percent] probability or greater 
that any current knee disability [was] related to the [V]eteran's 
period of active service including to the knee pain 
(chondromalacia) for which he was treated in the military."

The examiner reflected that the military records did not document 
any trauma to the Veteran's knees while he was on active duty.  
Although pain was noted in 1980, the examiner indicated that the 
chondromalacia noted in the service treatment records did not 
appear to relate to any trauma associated with service.  The 
examiner further discussed the negative impact of the Veteran's 
weight on his joints.

The Board finds that the examination was adequate for evaluation 
purposes.  Specifically, the examiner reviewed the claims file, 
interviewed the Veteran, and conducted a physical examination.  
There is no indication that the VA examiner was not fully aware 
of the Veteran's past medical history or that she misstated any 
relevant fact.  Moreover, there is no contradicting medical 
evidence of record.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.

The Board has also considered the Veteran's statements and sworn 
testimony asserting a nexus between his currently-diagnosed 
disorders and active duty service.  While the Board reiterates 
that he is competent to report symptoms as they come to him 
through his senses, a bilateral knee disorder, bilateral shoulder 
disorder, and degenerative arthritis, are not the types of 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. Shinseki, 
557 F.3d 1355 (2009).

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current appeal 
and by service records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 Vet. 
App. at 25.

Next, the Board has considered whether presumptive service 
connection for chronic disease is warranted.  Under 38 C.F.R. § 
3.309(a), arthritis is regarded as a chronic disease.  However, 
in order to trigger the presumption, such disease must become 
manifest to a degree of 10 percent or more within 1 year from the 
date of separation from service.  See 38 C.F.R. § 3.307(a)(3) 
(2010).

As the evidence of record fails to establish any clinical 
manifestations of degenerative arthritis within the applicable 
time period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.

In sum, the evidence does not support a grant of service 
connection for bilateral knee, bilateral shoulder, or 
degenerative arthritis disorders. As the preponderance of the 
evidence is against the claims, the benefit of the doubt rule is 
not applicable.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 129 U.S. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in August 2001 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.

The Board acknowledges that the Veteran's claim for a shoulder 
disorder was characterized as "joint problems" on the August 2001 
VCAA notice letter.  However, because he was provided the service 
connection regulations in a June 2003 statement of the case, and 
he provided competent testimony at his May 2004 DRO hearing, 
indicating an understanding as to the service connection 
requirements for this disorder, the Board finds that adjudication 
of this issue can proceed without prejudice.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2009, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA outpatient treatment records.  Further, the Veteran 
submitted private treatment records.  And he was provided an 
opportunity to set forth his contentions during the DRO hearing 
in May 2004.

Next, a specific VA medical opinion pertinent to his service 
connection claim for a bilateral knee disorder was obtained in 
July 2009.  Although a November 2001 VA examination evaluated the 
Veteran's shoulders, a medical opinion was not obtained.

However, the Board finds that a VA opinion is not warranted with 
respect to either his bilateral shoulder or degenerative 
arthritis claims.  Given the absence of in-service evidence of 
chronic manifestations of these disorders, the absence of 
identified symptomatology for many years after separation, and no 
competent evidence of a nexus between service and these claims, a 
remand for a VA examination would unduly delay resolution.  
Therefore, the available records and medical evidence have been 
obtained in order to make adequate determinations as to these 
claims.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral shoulder disorder is denied.

Service connection for degenerative arthritis is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


